Per Curiam.
The plaintiff prevailed in this action to quiet title to real estate and for adverse possession. The defendant appealed. The trial court carefully examined all the evidence and correctly applied the law thereto including the clear and convincing standard of proof required in adverse possession cases. DeVita v. Esposito, 13 Conn. App. 101, 111, 535 A.2d 364, cert. denied, 207 Conn. 807, 540 A.2d 375 (1987); Clark v. Drska, 1 Conn. App. 481, 486-87, 473 A.2d 325 (1984). An appellate court’s scope of review is limited to a determination of whether the trial court’s judgment was clearly erroneous or contrary to the law. “Our review of the records and briefs with particular attention to the trial court’s exhaustive and carefully drawn memorandum of decision, indicates that the factual findings of the court are fully supported by the evidence and its legal conclusions are legally and logically sound.” Nulman’s Appeal from Probate, 13 Conn. App. 811, 812, 537 A.2d 495 (1988). We cannot retry the case.
There is no error.